DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,701,684  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1-15 of U.S. Patent No. 10,701,684 contain(s) every element of claims 1-16 of the instant application and as such anticipate(s) claim(s) 1-16 of the instant application.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Quan et al. (US Application 2014/0126520, hereinafter Quan).


Regarding claims 1, 5, 9, and 13, Quan discloses a method (Figs. 1-6) performed by a terminal (fig. 7) and a base station (fig. 8) in a wireless communication system (fig. 9), the method comprising:
a transceiver(inherent features of UE fig.7 and base station fig.8) ; and a controller (inherent features of UE fig.7 and base station fig.8)  configured to:
 identifying a random access channel (RACH) occasion corresponding to a synchronization signal block (SSB) on which a downlink synchronization signal is received (Abstract, [0007]-[0013], [0028]-[0064], [0073]-[0156] which recites the present invention disclose a random access response receiving and sending method, a user equipment, a base station, and a system. The method includes: after sending a dedicated random access preamble to a network side, on a physical downlink control channel, according to a pre-obtained dedicated identifier, detecting control signaling masked by using the dedicated identifier, where the dedicated identifier is a user equipment-specific temporary identifier configured by the network side for the user equipment, and the control signaling includes information about a physical downlink shared channel used to send a random access response and information required for decoding the random access response; and receiving the random access response on a corresponding physical downlink shared channel according to the control signaling); transmitting, to a base station, a random access preamble in the RACH occasion(Abstract, [0007]-[0013], [0028]-[0064], [0073]-[0156] which recites the present invention disclose a random access response receiving and sending method, a user equipment, a base station, and a system. The method includes: after sending a dedicated random access preamble to a network side, on a physical downlink control channel, according to a pre-obtained dedicated identifier, detecting control signaling masked by using the dedicated identifier, where the dedicated identifier is a user equipment-specific temporary identifier configured by the network side for the user equipment, and the control signaling includes information about a physical downlink shared channel used to send a random access response and information required for decoding the random access response; and receiving the random access response on a corresponding physical downlink shared channel according to the control signaling); monitoring a physical downlink control channel (PDCCH) based on a random access-radio network temporary identifier (RA-RNTI) that is identified based on a time index associated with the RACH occasion and a frequency index associated with the RACH occasion(Abstract, [0005]-[0013], [0028]-[0064], [0073]-[0156] which recites the RAR schedules transmission by using physical downlink control channel (PDCCH) control signaling that is sent in a common search space (CSS) and masked by using a random access radio network temporary identifier (RA-RNTI). Each RA-RNTI corresponds to a PRACH resource. In an LTE system, one PRACH resource is a length that can accommodate a RAP in a time domain, and is a size of six physical resource blocks in a frequency domain. Each PRACH resource can bear multiple RAPs. For example, in a possible implementation manner, an RA-RNTI corresponds to 64 RAPs. Different UEs that send different RAPs on the same PRACH resource use the same RA-RNTI to receive the RAR. Therefore, although different UEs use respective dedicated RAP when initiating a non-random access procedure, the dedicated RAPs may correspond to the same RA-RNTI. In addition, the RA-RNTI is independent of each carrier. That is, the RA-RNTIs used on different carriers may be the same, for example, the RA-RNTI corresponding to the RAP, which is sent by UE 1 on carrier 1, may be the same as the RA-RNTI corresponding to the RAP, which is sent by UE 2 on carrier. The UE uses the dedicated identifier to monitor the PDCCH that is possibly to be used to send the control signaling on the network side. If the dedicated identifier can be used to demask the control signaling on the PDCCH correctly, it indicates that the demasked control signaling is sent by the network side to the UE, and the UE receives the RAR according to the demasked control signaling. Otherwise, it indicates that the control signaling on the PDCCH is not destined for the UE); and receiving, from the base station, a random access response (RAR) message based on the monitoring(Abstract, [0005]-[0013], [0028]-[0064], [0073]-[0156] which recites the RAR schedules transmission by using physical downlink control channel (PDCCH) control signaling that is sent in a common search space (CSS) and masked by using a random access radio network temporary identifier (RA-RNTI). Each RA-RNTI corresponds to a PRACH resource. In an LTE system, one PRACH resource is a length that can accommodate a RAP in a time domain, and is a size of six physical resource blocks in a frequency domain. Each PRACH resource can bear multiple RAPs. For example, in a possible implementation manner, an RA-RNTI corresponds to 64 RAPs. Different UEs that send different RAPs on the same PRACH resource use the same RA-RNTI to receive the RAR. Therefore, although different UEs use respective dedicated RAP when initiating a non-random access procedure, the dedicated RAPs may correspond to the same RA-RNTI. In addition, the RA-RNTI is independent of each carrier. That is, the RA-RNTIs used on different carriers may be the same, for example, the RA-RNTI corresponding to the RAP, which is sent by UE 1 on carrier 1, may be the same as the RA-RNTI corresponding to the RAP, which is sent by UE 2 on carrier. The UE uses the dedicated identifier to monitor the PDCCH that is possibly to be used to send the control signaling on the network side. If the dedicated identifier can be used to demask the control signaling on the PDCCH correctly, it indicates that the demasked control signaling is sent by the network side to the UE, and the UE receives the RAR according to the demasked control signaling. Otherwise, it indicates that the control signaling on the PDCCH is not destined for the UE).  
Regarding claims 2, 6, 10, Quan discloses the method of claim 1, the RACH occasion is identified based on RACH configuration information included in system information (Abstract, [0005]-[0013], [0028]-[0064], [0073]-[0156]).  
Regarding claims 3,7,11,  Quan discloses the method of claim 1, wherein the RAR message is received based on beam information associated with the SSB (Abstract, [0005]-[0013], [0028]-[0064], [0073]-[0156]).  
 	Regarding claims 4,8, 12,16, Quan discloses the method of claim 1, wherein the RAR includes an uplink grant, timing advance command, and temporary cell radio network temporary identifier (C-RNTI) (Abstract, [0005]-[0013], [0028]-[0064], [0073]-[0156]).  
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/Primary Examiner, Art Unit 2461